Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.

Claim Rejections - 35 USC § 103
Claims 4-6, 14, 16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pat. No. 7,456,138).
From column 9 line 44 through column 10 line 6, Sherman discloses hydraulic fluids comprising 20 to 45% by weight of water, within the range recited in claim 4 and overlapping the ranges recited inc laims 19-20, 0 to 40% by weight of a glycol which is preferably ethylene glycol or diethylene glycol, overlapping the range recited in claim 4 for the glycol, and 30 to 60% by weight of an alkylene oxide copolymer obtainable by copolymerizing ethylene oxide, propylene oxide, and/or butylene oxide, overlapping the concentration range recited in claim 4 for the polyalkylene glycol. In column 3 lines 49-55 Sherman discloses that ethylene oxide/propylene oxide copolymers are preferred polyalkylene glycols, and that the copolymers can be block copolymers, as recited in claim 5, and which will have a structure as recited in claim 14. Sherman further discloses that the ethylene oxide weight percentage is preferably from 25 to 75%, within the range recited in claim 6, overlapping the range recited in claim 18, and encompassing the ranges recited in claims 19-20. In column 3 lines 7-8 Sherman discloses that the initiator for the polyalkylene glycols can be a diol. From column 7 line 66 through column 8 line 2, Sherman discloses that the copolymers can have a weight average molecular weight of 800 to 23000, overlapping the range recited in claim 5. The ethylene glycol and diethylene glycol components disclosed by Sherman meet the limitations of claim 16. As the compositions of Sherman contain the components of the claimed composition in amounts overlapping the claimed ranges, and there is no indication to the contrary in Sherman, the compositions of Sherman are considered to be homogeneous, as recited in claim 4. 
The differences between Sherman and the currently presented claims are:
i) Sherman does not disclose the biodegradability of the polyalkylene glycol component. 
ii) Sherman does not disclose the viscosity of the overall composition. 
iii) Some of the ranges of Sherman overlap or encompass the claimed ranges rather than falling within them.
With respect to i), In column 3 lines 49-55 Sherman discloses that ethylene oxide/propylene oxide copolymers are preferred polyalkylene glycols, and that the copolymers can be block copolymers. Sherman further discloses that the ethylene oxide weight percentage is preferably from 25 to 75%. In column 3 lines 7-8 Sherman discloses that the initiator for the polyalkylene glycols can be a diol. From column 7 line 66 through column 8 line 2, Sherman discloses that the copolymers can have a weight average molecular weight as low as 800. Since the polyalkylene glycols of Sherman can have a structure corresponding to the polyalkylene glycols used in the inventive examples of the current application, and a molecular weight in a range overlapping the range of the inventive polyalkylene glycols, the biodegradability of the polyalkylene glycols of Sherman will at least overlap the ranges recited in claims 4 and 22, noting that biodegradability is correlated with the molecular weight, ethylene oxide content, and initiator, as demonstrated in Table 1 of the current specification. 
With respect to ii), as discussed above, Sherman discloses compositions comprising a polyalkylene glycol meeting the limitations of the claimed polyalkylene glycol, as well as the claimed glycol and water, in amounts overlapping the claimed concentration ranges. Based on the data supplied in the tables of the current specification, it is therefore apparent that the compositions of Sherman will have viscosities in a range at least overlapping the range recited in claim 4 4. It is also noted that Sherman discloses in column 9 lines 56-58 that the composition preferably comprises some of a thickener, which will further increase the viscosity of the composition within the range recited in claim 4.
With respect to iii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 4-6, 14, 16, 18-20, and 22 are rendered obvious by Sherman.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Wei (U.S. Pat. No. 5,648,557).
The discussion of Sherman in paragraph 3 above is incorporated here by reference. Sherman discloses a composition meeting the limitations of claim 5, but does not specifically disclose that the ethylene oxide/propylene oxide copolymer has a triblock structure. 
Wei, in column 1 lines 5-12, discloses the production of polyether lubricants. In column 3 lines 26-34 Wei discloses that the polyether lubricant preferably has a triblock (A-B-A) structure, where A can be ethylene oxide (unsubstituted polyoxyethylene) and B can be a C2+ alkylene oxide monomer, which encompasses propylene oxide. Preparing the ethylene oxide/propylene oxide copolymer of Sherman to have the triblock structure of Wei meets the limitations of claim 17.
It would have been obvious to one of ordinary skill in the art to prepare the ethylene oxide/propylene oxide copolymer of Sherman to have the triblock structure of Wei, since Wei discloses that it is a preferred structure for a polyether lubricant.


Claims 4, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (WO 2018/057730 A1, “Sherman ‘730”).
In paragraphs 5-11 Sherman ‘730 discloses a lubricant composition comprising a biodegradable polyalkylene glycol having a biodegradability of at least 60% by weight, within the range recited in claim 4 and encompassing the range recited in claim 22, wherein the biodegradable polyalkylene glycol is typically present in an amount of 30 to 90% by weight of the composition, overlapping the range recited in claim 4, or from about 30 to about 40% by weight of the composition. In paragraph 27 Sherman ‘730 discloses that the composition has a kinematic viscosity within the range recited in claim 4. The composition of Sherman ‘730 appears to be homogeneous at room temperature, as recited in claim 4. In paragraphs 23-24 Sherman ‘730 discloses that the composition can further comprise a low viscosity component which can be a glycol or water, as recited in claim 4, or combinations thereof. Sherman ‘730 discloses in paragraph 24 that the glycol can be ethylene glycol or diethylene glycol, as recited in claim 4. Sherman ‘730 does not specifically disclose a composition further comprising water and a glycol in the amounts recited in claim 4. 
As discussed above, Sherman ‘730 discloses in paragraph 24 that the low viscosity component can be a combination of components chosen from water and various glycols, and in paragraph 55 Sherman ‘730 discloses combinations of water and diethylene glycol in an amount of 25 to 60% by weight of the composition, leading to concentration ranges for the individual components overlapping the ranges recited in claim 4. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 4, 16, and 22 are therefore rendered obvious by Sherman ‘730.

Allowable Subject Matter
Claims 1, 7-12, 15, and 21 are allowed. Claim 1 and its dependent claims have been amended to limit the concentration of the polyalkylene glycol to 5 to 25% by weight. This overcomes the rejection set forth over Sherman, which required in column 9 lines 46-52 a polyalkylene glycol concentration of 30 to 60% by weight. While Sherman discloses in column 10 lines 22-43 a composition comprising 25 to 55% by weight of a polyalkylene glycol, overlapping the range recited in the amended claim, this composition does not further comprise a glycol component, and one of ordinary skill in the art would not have had motivation to include at least 20% of a glycol component in the composition of column 10 lines 22-43. The newly cited Sherman ‘730 reference also requires, in paragraph 7, the biodegradable polyalkylene glycol to be present in an amount of at least about 30% by weight of the composition. One of ordinary skill in the art would have had no motivation to modify Sherman ‘730 to contain 25% or less of the biodegradable polyalkylene glycol since doing so would reduce the biodegradability of the composition. The prior art does not teach or render obvious the composition of amended claim 1 and its dependent claims. 

Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive regarding claim 4 and its dependent claims. Applicant argues that the polyalkylene glycols of Sherman do not necessarily have the claimed biodegradability. The examiner maintains the previously taken position that since the most preferred ethylene oxide content of Sherman relied upon in the rejection falls within the claimed range, and the weight-average molecular weight of Sherman overlaps the claimed range, the copolymers of Sherman must have a biodegradability at least overlapping the claimed range. It is noted that the polyalkylene glycols cited by applicant as demonstrating that biodegradability is not a function of molecular weight all have ethylene oxide contents outside the range of Sherman relied upon in the rejection. Additionally, the newly cited Sherman ‘730 reference more explicitly teaches compositions comprising a polyalkylene glycol having a biodegradability of greater than 60%. While the biodegradabilities disclosed by Sherman ‘730 are according to OECD 301B rather than OECD 301F, the polyalkylene glycols of Sherman ‘730 are considered to possess similar biodegradabilies according to OECD 301F in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771